Title: To Thomas Jefferson from Thomas Jones, 1 June 1805
From: Jones, Thomas
To: Jefferson, Thomas


                  
                     Sir. 
                     City of Washington June 1st. 1805
                     
                  
                  I dare say you will be much surprised at receiving a letter from one you have not the least acquaintance with upon-earth. And much more so when you hear the subject—it is upon. necessity Sir compels me to write to you for the lone of a little money to carry me to Baltimore: when I get there I will remit what your kindness will please to inclose me, I hope Sir you will not deem this impertinent but remit me a small sum to carry me to Baltimore & then I will remit it to you again Your compliance with the above will confer on me a favour that shall never be blotted from my memory
                  
                     Thos: Jones 
                     
                  
                  
                     N B. Please to Direct to the care of Saml. Burch Capitol Hill—
                  
               